 C-F 'AIR FREIGHTC-F AirFreight;Inc.andUnion 851;Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America.. Case29-CA-586024 September. 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN'DOTSON AND MEMBERSDENNIS AND JOHANSENOn 29 June 1984 Administrative Law JudgeArthur A. Herman issued the attached supplemen-tal decision. The Respondent filed exceptions. and asupporting brief,' and the General Counsel filed ananswering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings,2 and' conclusions3 and to adopt the rec-ommended Order.ORDERThe National LaborRelations Boardadopts therecommendedOrder of theadministrative lawjudge andorders thattheRespondent,C-F AirFreight, Inc.,Queens,New , York, its officers,agents, successors,and assigns, shall take the actionset forth in the. Order.1TheRespondent has requested oral argument.The requestisdemedas the record,.exceptions,and briefs adequately present the issues and thepositionsof the parties2TheRespondent has excepted to some of the judge's credibility find-ings.The Board's establishedpolicyis not to overrule an administrativelaw judge's credibilityresolutions unlessthe clearpreponderance, of allthe relevantevidenceconvinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd 188F.2d 362 (3d Cir 1951)We have carefullyexaminedthe recordand find nobasis forreversmgthe findings.8We agreewith the judge that no deductions should be made fromMichael Lynch's backpay for theI 1 July through1August 1977 3-weekperiod immediately after his discharge during which he did not seek em-ployment,but we agreeonly for thefollowing reasons.It is well settledthat a discriminatee need notseek workinstantly. The test is whether onthe recordas a whole the employee has diligently sought employmentduring the entirebackpay period.LT.O Corp. of Baltimore,265 NLRB1322 (1982),A S. Abell Co.,257 NLRB 1012,1015 (1981),Saginaw Aggre-gates,198 NLRB 598 (1972). We find Lynchhas met this test In addi-tion,we note that duringthe 3-weekperiod in questionLynchspoke toSalDeLuca,a friend in the air freightindustry,about possibleemploy-mentPatriciaMcM. Bartels, Esq.,for the General Counsel. ,Herbert Burstein, Esq.,andRandy L. Levine, Esq. (Zelby& Burstein),for the Respondent.SUPPLEMENTALDECISION481STATEMENT OF THE CASEARTHUR A. HERMAN,'Administrative Law Judge. OnJanuary 18, 1980, the National LaborRelations Boardissued its Decision and Order' in the -above-entitled pro-ceeding in which-it directed,inter alia,that Respondent,C-F -Air Freight, Inc., its officers,agents, successors, andassigns,reinstate and make whole certain employees forlosses resulting from Respondent's unfair labor practices,violations of Section 8(a)(1) and (3) of the NationalLabor Relations Act. On September 17, 1980, the UnitedStates Court of Appeals for the Second, Circuitenteredits judgment2 enforcing in pertinent part the Board'sOrder, i.e., its backpay provisions. On October 7, 1980,the United States Court of Appeals for the Second Cir=cuit denied Respondent's petition for a rehearing. And,on March 30, 1981, the Supreme Court of the UnitedStates denied Respondent's petition for a writ of certiora-n.A controversy having arisen over the amounts ofbackpay due under the terns of the Order, the RegionalDirector for Region 29, on June 30, 1982, issued andduly served upon Respondent a backpay specificationand notice of hearing alleging the amounts of backpaydue under the Board's Order, and notifying Respondentthat it should file a timely answer complying with theBoard's Rules and Regulations. Respondent duly filed itsanswer and'an amended answer and, on the issues thusjoined, the matter was heard by me at Brooklyn, NewYork, on May 31, June 1, and September 21, 1983.3 Atthe hearing, the parties were represented by counsel andwere given full opportunity to examine and cross-exam-ine witnesses, to present evidence, and to file briefs.On my observation of the witnesses, and on due con-sideration given to the contentions and arguments con-tained in the briefs filed by the General Counsel and Re-spondent's counsel, and on the entire record in the case,Imake the followingFINDINGS OF FACTI.THE ISSUES1.The date the backpay period ended.2.Are the discriminatees entitled to backpay for theamount of overtime hours as alleged in the backpayspecification?3.Are the discriminatees entitled to backpay based onpossiblewage increases they would have received hadthey continued working as alleged in the backpay specifi-cation?4.Did the -discriminatees.incur a willful loss of earn-ings so as not to entitle them to the backpay amounts asstated in the specification?5. Is Michael Lynch entitled to the travel expenses asalleged in the backpay specification?1247 NLRB 403(1980).2Docket No80-40503Respondent's counsel became seriously ill during the lunch recess onJune 1, and the hearing could not continue until September 21.276 NLRB No. 62 482-DECISIONSOF NATIONAL LABOR RELATIONS BOARDII.THE TOLLING OF THE BACKPAY PERIODAlthough the parties agree that the backpay periodbegan on July 11, 1977, they differ as to the terminationdate. The backpay specificationallegesthat the backpayperiod ended on October 31, 1980. Respondent disputesthis allegation and states that the backpay period termi-nated on October 24, 1980. It is undisputed that the fourdiscriminateesMichael Lynch, Gene Reichardt, MildredSipolino, and Marguerite Sommese, were sent uncondi-tional offers to reinstatement on October 24, 1980, allow-ing them 10 days from the date of the offer to report forwork, and requesting that they'telephone Respondent asto their availability. The General Counsel contends thatthe backpay period does not end on the day the offer ismade but that the discriminatees are alloweda reasona-ble time to consider whether to return to Respondent'semploy. Respondent contends that its backpay liability istolled from-the day of the offer.-Ifindmerit in the General Counsel's. contention. Thelaw is clear that a discriminatee is entitled to a reasona-ble period of time in which to considera reinstatementoffer.4 It is equally well settled that the backpay periodis tolled either on the date of actual reinstatement,5 or onthe date of rejection of the offer,6 or-in the case of dis-criminatees who did not reply, on the date of the last op-portunity to accept the offer of reinstatement.7 Thus, inthe. instant" case, since the backpay claimants were given10 days from the date of the offer to report for work,and the' General Counsel's backpay specification con-tends that' the backpay period ended only 7 days afterthe date of the offer of reinstatement, I reject Respond-ent's contention, and I conclude that the backpay periodwas tolled on October 31, 1980.8III.THE OVERTIME HOURSAlthough Respondent does not dispute the backpayspecification when it alleges that each of the discrimina-teesworked a regular 40-hour week, it does dispute theweekly overtime hours of three of the fourdiscrimina-tees that are-alleged, (par. II(c) of the specification v. par.4 of the amended answer).9The General Counsel, through the compliance officer,established that the overtime hours stated in the specifi-cation 'were basedon each discirminatee'swork recordfor the 6 months immediately preceding the unlawful dis-'Freehold AMC-Jeep 'Corp,230NLRB 903 (1977);LaneAviation'Corp,226 NLRB 575 (1975)-7;S,Laabs Inc,128 NLRB 374 (1960)° AmericanMfg Co. of Texas,167 NLRB 520 (1966).7EasternDie Co ,142 NLRB 601 (1963), enfd 340 F 2d 607 (1st Cir1965)8 SeeSouthernHousehold Products,203 NLRB 881 (1973)Thefollowing chart is a comparisonof thetwo contentions regard-ing the overtimehoursper week for each of the claimants-charge which were culled from Respondent's computerprintouts(G.C. Exh 2).Respondent,although admittingin its amended answer that an appropriate measure of thediscriminatees'overtime hours is the average of-eachclaimant'sovertime hours worked during the 6 monthsprior toJuly 11, 1977,offers no evidence to refute theGeneral Counsel's figures other than to state that its dataestablishes the figures as shown above.Inasmuch as my,calculations coincidewith those of the General Coun-sel's, I find that the overtime-hours per week listed; in thebackpay specification are correct,and shall be used alongwith the regular hours per week as the basis for comput-ing backpay-due the discriminatees.IV. THE,INCLUSION OF POSSIBLEWAGEINCREASES INTHE BACKPAYCALCULATIONSGenerally speaking, there are two elements to be con-,sidered in order to arrive at the appropriate formula tofigure gross backpay. The first element relates to thenumber of hours the claimant would have worked. Thesecond elementrelates tothe claimant's rates of payduring the backpay period. Inasmuch-as I have alreadydisposed of the firstelement insection C, supra, I shallconfine my discussion to the second element.'The General Counsel contends that because there wasno pattern.of wage increases granted to clerical employ-ees based on either a collective-bargaining agreement ora past practice of Respondent, the claimant's rate of payshould be- measured- against the wage experiences ofother clerical employees similarly situated. And so, theGeneral Counselallegesin the backpay specification thatas of January 1, 1978, Lynch's hourly rate of pay wouldhave been $5.25, and Sipolino's and Sommese's wouldhave been $5;10 that as of January 1, 1979, Lynch wouldhave been paid at the rate of $5:875 an hour, and Sipo-lino's rate of pay would have been $5.625;11 and, that asof January 1, 1980, Lynch's rate of pay would have been$8.75, and Sipolino's would have been $8.50. The Re-spondent contends thatsince no generalwage increaseshad been granted during the backpay period, and that allincreasesgiven were based strictly on ment, citing itsown "C-F Air Freight Guide"manual [R.Exh. 11, p.113-"Merit Increases"], there is no way of knowingwhether any of the claimants would have received. in-creases during the-backpay period, and therefore, theyshould be denied the increased rates of pay assigned to'them in the backpay-specification.12In furtherance of her contention the General Counselrequested and was-'given information from' Respondentconcerning wage increases given to comparable employees during the backpay period.13 According to theseBackpay SpecificationRespondent's AnswerLynch10-10Reichardt1110Sipolino3.53Sommese111010No backpayis claimedfor Reichardt after the third quarter of 1977i iNo backpay is claimed for Sommese after the first quarter of 197812 Respondent's amended answer does admit, however, that the hourlyrates pay in effect on July 1, 1977 (the approximate date of Respondent'srefusal to reinstate the claimants),was as follows Lynch-$4 25, Rei-chardt-$5625, Sipolino-$4, and'Sommese-$4 (See par II(d) of thecomplaint and par 5 of Respondent's answer )13 See G CExhs4 and 13-16 C F AIR FREIGHTrecordsRespondent in 1977 employed in addition tofour claimants four other employees on a regular basisand three on a part time basis Of these 11 employeesonly I (Mercun) received a raise in 1977 from $4 perhour to $5 per hour and that occurred in the 44th weekof the year The records for 1978 indicate that only 2 ofthe 11 employees continued to work for Respondent 14in addition to 2 new employees Dann and Pohlig Handville continued to receive the same salary he was givenin 1977 ($4 per hour) until the 21st week when his rateof pay was raised to $5 this continued until the 47thweek when his pay went to $5 625 an hour Mercun spay remained the same $5 per hour Dann started at$5 625 an hour but receiveda raise in the36th week to$6 25 Pohlig s records show that he started working forRespondent in the 32d week of 1978 and was paid $5 75an hour for the entire year The 1979 records show thatMercun was dropped from the payroll and two employees were added-Sincoff on a regular basis and Dalessioas a part time employee Smcoff started in the 12thweek and was paid $5 per hour until the 49th weekwhen his rate of pay was raised to $7 50 Dalessio received $4 per hour and worked from the 42d week tothe end of the year Dann s salary and Handville s salaryremained the same throughout 1979 Of the employeeswho worked in 1978 only Pohlig s salary changed in the6thweek of 1979 when his rate of pay went to $6 20and in the 49th week it went to $8 75 At thebeginningof 1980 Handville s rate of pay jumped to $8 50 Dann sto $8 15 for the first 2 weeks and then to $8 63 in the 3dweek Pohlig s and Sincoff's salariesremainedthe sameas they were at the end of 1979 In addition four newemployees were hired in 1980 on a regular basis andtheir rates of pay are as followsBradfield$8 15DeMartini7 50Franco7 50Holick7 50Three others were hired on a part timebasisMelillo andTucci were paid $5 per hour and Weinberg received$7501bMy analysis of these records reveals the fact that ineach instance in which a full time employee had remained in the employ of the Respondent for more than 1year that employee receivedan increaseinhis or herrate of pay Specifically stated Handville started in 1977and received $4 per hour by 1980 Handville was receiving $8 50 per hour Mercun worked only in 1977 and1978 but his rate of pay went from $4 to $5 Darn started in 1978 at $5 625 an hour and by 1980, he was getting$8 63 Pohlig also started in 1978 at $5 75 an hour andin 1980 wasgetting $875 In addition it should be notedthat new full time employees hired in 1980 received astarting rate of pay $7 50 an hour or better Moreoverthe evidence is unrefuted that each of the claimants performed his or her services for Respondentin an exempla483rymanner and was never disciplined or found to perform his or her tasks below standardThis would appearto satisfy therefore the standards required by Respondent in its manual (cited supra) in order to grant ment increases to the employees inasmuch as the manual provides for increases even to those who only perform theirjobs ina satisfactorymannerActually in Sipolino scase she received an evaluation in May 1977 havingbeen employed by Respondent since March 1976 andwas recommended for a raise 16 Of the 10 factors considered in her evaluation Sipolino received five excellentratings three above averageand two averageReichardt stated that he started with Respondent in December 1975 and had received two increases in his rate ofpay while working here 17Board precedent tells us that discnminatees are entitled to receive in backpay what they would have earnedhad they remained in the employers employ less their inteam earnings The instant record is clear that but forthe unfair labor practices of Respondent the discriminateeswould still be working for Respondent and wouldbe receiving the comparable increases in wages thatother clerical employees similarly situated were gettingTherefore I reject Respondents assertion that there wasno guarantee that the claimants would have received increasesWhile the Respondents records appear to reflecta diversified pattern of wage increases rather than a general across the board type of increase they do establishthe fact that all employees retained on Respondents payroll in excess of a year received increases in their rate ofpayAlthough there is no formula that could fix therates of pay the claimants should receive during theyears 1978-1980 I do find that the rates of pay suggested by the General Counsel in the backay specificationare reasonableAs was statedin International Trailer Co150 NLRB 1205 1207 (1964) If uncertaintyexists as itfrequentlydoes it resultsfrom the employers illegalconduct and should be resolved against the companyrather than against the victims of the discriminationAnd as the U S Court of Appeals for the Eighth CircuitstatedinNLRB v Brown & Root311 F 2d 447 452 (8thCir 1963) In solving the problems which arise in backpay cases the Board is vested with a wide discretion indevising procedures and methods which will effectuatethe purpose of the ActFurthermoreRespondent hasproduced no evidencewhatsoever to challenge theamounts alleged by the General Counsel in the backpayspecificationUnder the circumstances I conclude thatthe rates of pay offered in the specification are fair andreasonable and I shall use those rates of pay as part ofthe formula in determining what amount of backpay ifany is due the discrimmatees after I have examined thefacts and arguments infra, regarding their interim earningsI'*Handville and Mercun16Beginning with the 43d week of 1980 Weinberg worked on a full15 See G C Exh 6time basis for the rest of the year but did not receive an increase in his17NeitherLynch norSommese worked long enough for Respondentrate of payto be evaluated 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDV DID THE DISCRIMINATEES INCUR WILLFUL LOSSESOF EARNINGS DURING THE BACKPAY PERIODInitially it should be stated that the finding of anyunfair labor practice and discriminatory discharge is presumptive proof that some backpay is owed by the employer 18 and that in a backpay proceeding the soleburden on the General Counsel is to show the grossamounts of backpay due-the amount the employeeswould have received but for the employers illegal conduct 19 Once that has been established the burden isupon the employer to establish facts which would negative the existence of liability to a given employee orwhich would mitigate that liability 20 It is not sufficient however that the employer simply aver that therewas much work available during the backpay periodSuch a claim must be supported by evidence 21 And theemployer must show that if the discrimmatees had applied for work they would have been hired 22 Also adiscriminatee is not required to apply for each andevery possible job that might have existed in the Industry 23Moreover as the Board stated inUnited AircraftCorp204 NLRB 1068 (1973) the backpay claimantshould receive the benefit of any doubt rather than theRespondent the wrongdoer responsible for the existenceof any uncertainty must be resolvedIn addition itshould be noted that whileit isthe Board s stated pnncipie that a discriminatee who accepts appropriate employment at lower pay should not be penalized and requiredto seek employment at a higher wage 24 the discnmmatee is equally not required to accept employment whichisnot at leastthe same or better than the work fromwhich he had been discnminatonly dischargedHaving enunciated the legal principles I shall now utilize those principles in my examination of the evidenceregarding each of the discriminateesMichael LynchLynch was hired by Respondent inSeptember 1976 as a domestic night rating agent Hehad no prior experience for this work It was his job tocheck a tariff book to figure out what to charge Respondent s customers based on the shipment s weight anddestination In addition Lynch dispatched drivers to vanous airlinesto pick up freight Previously while at collegeLynch worked part time for the telephone company as a clerk and prior to working for Respondent hewas an educational assistantwith the New York CityBoard of Education As stated above the backpay periodbegan on July 11 1977 In accordance with prior plansLynch was married on July 23 1977 and went on a 1week honeymoon until the end of July Admittedly hedid not look for a job between July 11 and August 11977On returning from his honeymoon he sought andreceived a job with the telephone company in early September 1977While at the telephone company he re18NLRB Y Mastro Plastics Corp354 F 2d 170 178 (2d Cir 1965)cert denied 384 U S 972 (1966)18Mastro Plastics Corp136 NLRB 1342 1346 (1961)10NLRB Y Brown & Root311F 2d 447 454 (8th Cir 1973) SeeP h e l p s D o d g e C o r p Y NLRB313 U S 177 198-200 (1941)21McLoughlin Mfg Corp219 NLRB 920 922 (1975)22Champa Linen Service Co222 NLRB 940 942 (1975)23Madison Courser202 NLRB 808 814 (1973)24 SiouxFalls Stock Yards236 NLRB 542 570 (1978)ceived an offer to be a busdnver for the N Y C TransitAuthority 25 and so he left the telephone company voluntanly in October to accept employment as a busdriverAt the same time he supplemented his income by being asubstitute teacher in the Island Park School District andhe registered there for permanent work Lynch workedas a busdnver for about 2 months and then voluntarilyleft to take full time employment as a teacherin IslandPark in December 1977 In September 1978 at the startof a new school year Lynch was told that because of areduced enrollment of students he would only teach parttimeTo supplement his income he taught homeboundstudentsAt the same time he applied once again for ajob with the telephone company and he sought employment as a teacher in several school distracts and withteacher employmentagenciesFinally inMay 1979Lynch got a job teaching special education at FlushingHigh School in New York City where he is presentlyemployedRespondentargues(1) that Lynch did not seek employment between July 11 his date of discharge andAugust when he returned from his honeymoon (2) thatLynch did not contact other air freight companies for ajob and (3) that he voluntarily left two jobs withoutcause and moved from job to job of short duration thereby failing to mitigate his loss ofearnings I disagreeLynch s planned marriage and honeymoon were of greatimportance to him and were it not for Respondents illegal act on July 11 of discharging him his plans wouldhave proceeded smoothly Tocause himto change theseplans and seek employment during the 3 week period inquestion July 11-August 1 would be unconsionable andismy opinion against public policy The sacred act ofmatrimony should not be required to be cast aside forthe sake of mitigating Respondents responsibility for itiswell settled that the wrongdoer should not benefitfrom his unlawful conduct at the expense of thewrongedSecond it is not sufficient for Respondent to complainthatLynch did not seek a job from other air freightcompanies As stated above Respondent must show thatif the discnminatee had applied for work he would havebeen hiredHowever Respondent presented no probative evidence that there were jobs available or thatLynch rejected suitable employmentResondent didpresent onewitnessRichard Buchananwho in Respondent s opinion is an expert on labor marketanalysisand who was called for the purpose of showing theavailability of job opportunities open to thediscriminateesAlthough several charts were introduced by Respondent through Buchanan (R Exh 13) which provided census data for 1970 and 1980 regarding civilian laborforce and selected occupational categories in the metropolitan area the New York Counties alone and thoseproportioned by Respondents empirically derived labormarket I fail to see how any of the figures present aidedRepsondent s position in this case To the contrary it ap25 Itseems that Lynch had taken a Transit Authonty civil service exammation before he went to work for Respondent and that while he wasm Respondents employ he received notification of his ehgibihty but nojob offer C-F AIR FREIGHTpears to me that there was a declining labor marketduring the 10-year period thereby. making it harder forthe discriminatees to get jobs.Moreover, the fact thatLynch sought and obtained-work in other fields does notconstitute an unreasonable removal of himself from theappropriate job. marketLynch had prior experience inall the three fields that he sought work in, and he pur-sued those fields because it was his.desire to go-to workas soon as possible after his honeymoon -Third, I do not find that Lynch's voluntary leaving oftwo jobs constituted a willful loss of-earnings. In the firstinstance, Lynch left his telephone company job to workfor the New York City Transit Authority in order toearnmore money. If anything, that reduced the Re-spondent's responsibility to Lynch.- As for Lynch's leav-ing the busdriver's job, Lynch testified that he quit be-cause his schedule, routes, and hours were constantlychanging, and he was immediately going to work as afull-time teacher; a job for which he had gone to college,and certainly a step upward in his lifelong career. As Re-spondent has failed to, show that Lynch neglected,, tomake a good-faith search for employment after. his un-lawful discharge, or that he willfully incurred losses ofearnings,Ifind thatMichael Lynch is entitled to theentirenamely, $28,247.26,Gene Reichardt:Respondent's backpay claim is limitedto the period from July 11; to September 30, 1977. Priorto coming to work for Respondent as a billing clerk, inDecember 1975, Reichardt was a New York City policeofficer who was laid off during the city's fiscal crisis in1975.Shortly after Respondent discharged him, Rei-chardt received an offer of a position with the NewYork City Department of Corrections, and advising himto report for work on 'August 8, 1977. Reichardt tookthe job and has been with the Department of Correctionsever since. Respondent contends that Reichardt. made noeffort to secure employment between July 11 and August8, 1977, and thereby incurred a willful loss of earnings.Inasmuchas the evidence established that Reichardt re-ceived an offer of employment approximately I week.after he was unlawfully discharged and began work onAugust 8, I find that he was under no obligation to seekemployment between that date-and August 8, merely tobenefit thewrongdoer. Accordingly, I find that Rei- -chardt is entitled to the backpayamount asspecified,$2376.Mildred Sipolino:According to General Counsel Ex-hibit6,Sipolino began working for Respondent onMarch 15, 1976,-at $4 per hour.27 Her initial positionwas that of administrative secretary. However, about amonth and a-half before. her unlawful discharge, Sipolinobecame a customer service clerk and,-as a stated above,was recommended for a raise to $4.63 per hour. Sipblinocredibly testified that between July 1977 and April 1978,she sought employment at various companies located inand around Kennedy Airport by contacting friends, em-26Thisfigure is inclusiveof the travelexpensesawarded Lynch Seeinfra, secF., 27 Her extrapolated average weekly earningsin 1977,with overtime,exceeded$175 per weekployees, newspapers, and made telephone calls..In addi-tion,she contacted Local, 851, the Charging Partyherein; she registered for unemployment and was sent ,tothe state job, service but was never referred to a job; andshe contacted various employment agencies to assist herin getting a ,lob.28, Finally, Sipolino was hired as a book-keeper by Ark Plumbing in April 1978; she worked forArk for 6 months, at which time she was laid off for lackof work. 'She then resumed her efforts to obtain employ-ment and was rewarded 2 months later by getting a jobas a trainee'import freight clerk by Empire Shipping.This job lasted'about a year when once again Sipolinowas laid off because of economic conditions. However, 3.weeks later she got a job with MacGregor Squire andworked there for 6 monthsuntilshe was laid off. Again,she sought employment and was hired by RPM AirServices 3- months later; that job continued throughoutthe remainder of the backpay period.On cross-examination,Respondent elicited the fact thatSipolino had declined to accept certain jobs because thesalary was too low, referring to wages of between $125and $170 per week. Respondent contends, therefore, thatthis constituted a willful loss of earnings for which Sipo-lino should be penalized. I disagree. Discriminatees arenot required to lower their sights and accept employ-they were doing.29 And, in Sipolino'scase,Ifind thatshe exerted every effor to find substantially equivalent-employment.Moreover,Respondentwhich has theburden of 'proving that jobs were available to Sipolinofailed to carry its burden to show that she would havebeen hired even in those instances where Sipolino feltthe wages were too low. ' Under all circumstances, I findthat Sipolino was diligent in her attempts to find work,and that Respondent failed to carry its burden of proofand failed to produce any evidence. to show that Sipolinowas'not diligent. Accordingly, I shall award Sipolino thefullamount ' of the amended backpay-claim,namely,$25,464.30Marguerite Sommese:Sommese worked for Respondentfor about a year as an outbound domestic clerk She didnot handleInternationaloutbound work for Respondent,which she described as much more involved and diffi-cult. Sommese'worked at night by choice,,from 6 p.m. to2 a.m., plus some overtime hours, because she had totake care of her brain-damaged child during the daywhile her husband' worked. When Sommese_ sought em-ployment after she was discriminated, against by Re-spondent,she limitedher search to night jobs. Sommese28Documentation-of hereffortswas received into evidence as G CExhs 7, 8, 9, and 10 '29 SoutheasternEnvelope Co,246 NLRB 423, 430 (1979)30Afterthe close of hearing, the General Counsel moved to amendthe backpayspecification to reflect a change in the amountdue SipolinoThis modificationwas a resultof theintroduction into evidence by Re-spondent of itspayrollrecords which established the wage rate increasesreferred to, supra,in sec. D Inasmuch as Respondenthad ample oppor-tunityto refutetheGeneralCounsel'scontentionregardingwage in-creases, and did, in fact,put fortha defense to said contention,I find thatRespondent is not prejudiced by this motition to amend,and I grant theGeneral Counsel's motionAccordingly, par VI and app C of the back-pay specificationare amended to reflectthe correcttotal due Sipohno,namely$25,464 486DECISIONSOF NATIONALLABOR RELATIONS BOARDstated that during her period of unemployment she contacted the union hallmade phone calls checked thenewspapers kept in touch with people to get leads forinterviews and job openings and visited various employees in the airfreight service business Sommese crediblytestified that despite the fact that she needed a job desparately and she sought work constantly and she neverturned down a job she was unable to obtain a job untilApril 1978 when she went to work for Profit By Airand has been there ever since 31Respondent disputes Sommese s testimony regardingher efforts at seeking employment because when questioned by Respondent she could not recall the names ofthe places she visitedAs stated above Respondent hasthe burden of proving that its liability has been removedor reduced by establishing facts to show that the discnminatee has failed to act diligently in seeking employment This the Respondent has not done In its absenceany doubts concerning Sommese s efforts to obtain workmust be resolved against the wrongdoer and in favor ofbackpay specification namely $9097VIMICHAEL LYNCH S TRAVELEXPENSESParagraph IV of the backpay specification alleges andAppendix A explains that Lynch incurred additionaltravel expenses during his interim employment for whichhe should be recompensed Paragraph 8 of Respondentsamended answer denies that the expenses were requiredasserting that other job opportunities were available toLynch and in the alternative that public transportationwas readily availableDuring a portion of the backpay period Lynch wasemployed by the Island Park Union Free School DistrictinNassau County and drove his private car to and fromworkWhen Lynch was employed by Respondent helived in his parents home in Glendale Queens and alsodrove to work a distance of 7 2 miles one way After hismarriage Lynch and his wife lived in Maspeth Queensa distance of25 miles oneway to Island Park Lynchcredibly testified that traveling by car was more conventent and more reliable than public transportationThelatter required Lynch to take a bus to the Long IslandRailroad a daily event in which timing became a factorThe General Counsel therefore introduced evidence toshow that Lynch incurred an additional 30 miles oftravel per day to his interim employment that he wouldnot have had if he had continued to work for RespondentThe General Counsel then applied the Internal Revenue Service rates per mile for the years 1978 and 1979to arrive at the exact travel expenses incurred by LynchAs stated above in section E Respondent did not meetitsburden of establishing that other jobs were available31 It is interesting to note that Respondents backpay obligation ceasedwith Sommese s obtaining this jobto Lynch It is not sufficient for Respondent to merelystate that work was available such a claim must be sup-ported by evidence and Respondent offered none In additionRespondents claim that Lynch should have usedpublic transportation has no precedent in our law A discriminatee owes no obligation to the perpetrator of theunfair labor practice to inconvenience himself in hismode of transportation to interim employment providingit is not excessive It is sufficientthathe obtains compsrable employment thereby mitigating Respondents obligationTravel expenses required for interim employmentwhich exceed travel expenses to and from Respondent splace of business are proper items to be set off from inteam earnings 32 Inasmuchas I have reviewed and accepted the travel expense figures presented by the GeneralCounsel in the backpay specification I shall awardthem as a deduction from interim earningsVII THE REMEDYFor the reasons set forth above I find that the Respondent s obligations to the discrimmatees herein willbe discharged by the payment to them of the respectiveamounts found due in the backpay specification asamended and as set forth below The backpay providedhereinwith interest thereon is to be computed in themanner prescribedinFW Woolworth Co90 NLRB289 (1950) andFlorida Steel Corp231NLRB 651(1977) 93 minus any tax withholding required by Federaland state law The names of the employees to whompayment shall be made and the amounts to be paid plusinterest are as followsMichael Lynch$28 247Gene Reichardt2 376Mildred Sipolmo25,464Margeruite Sommese9097On these findings of fact and conclusions of law andon the entire record I issue the following recommended34ORDERThe Respondent C F Air Freight Inc Queens NewYork, its officers,agents successors and assigns shallsatisfy its obligation to make whole the discriminateeshere involved by payment to them of the amount listedabove andin the mannerset forth in the remedy sectionof this decision31 SeeRichardW Kaase Co162 NLRB 1320 1326 (1966)as See generallyIsis Plumbing Co138 NLRB 716 (1962)34 If no exceptions are filed as provided by Sec102 46of the Board sRules and Regulations,the findings,conclusions,and recommendedOrdershallas provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes